DETAILED ACTION
Claims 1-10 are pending as amended on 11/29/18,
claims 4 & 6-10 being withdrawn.


Election/Restrictions
Applicant's election with traverse of Group I, Species B in the reply filed on December 21, 2020 is acknowledged.  The traversal is in part on the ground(s) that the species are allegedly not distinct; this is not persuasive, as each recites a mutually exclusive embodiment for performing the same step – thus, in the absence of any finding on the record demonstrating these species to be obvious variants of one another, these separate embodiments are considered patentably distinct.  The traversal is also in part that Groups I-II allegedly possess unity of invention; this is not persuasive, because as noted previously, their shared features in the claim language are taught by the prior art – which stands unrefuted by Applicants – and thus do not define any ‘special technical feature’ over the prior art and thus do not possess unity.  The traversal is in part that searching multiple distinct inventions allegedly does not impose undue burden; this is not persuasive, since as noted, these different inventions have acquired a separate status in the art and each would require a unique search strategy (for example, searching different classes/subclasses or electronic resources, or employing different search queries), and prior art applicable to one invention may not be applicable to another.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2007/0009714.
Lee teaches the conventional manufacture of a HUD windshield, wherein a PVB interlayer is generally assembled such that it features an upper, planar portion and a lower, wedged portion, which tapers from the thickness of the planar portion down toward a point, and a HUD windshield is formed by laminating glass sheets on either side of this thermoplastic interlayer under heat & pressure in the usual manner (throughout, e.g. abstract, [0073-0074 & FIGS. 1-2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0009714 in view of Pennington, US 4,177,100.
The teachings of Lee have been detailed above, and while this reference does not expressly disclose that wedge & planar portions are formed via hot air welding, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745